Exhibit 10.1








 
 




REGISTRATION RIGHTS AGREEMENT


by and among


NCR CORPORATION,


and


EACH OF THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO


Dated as of December 4, 2015
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
Page


 
ARTICLE I

Resale Shelf Registration


Section 1.1
Resale Shelf Registration Statement
1
Section 1.2
Effectiveness Period
1
Section 1.3
Subsequent Shelf Registration Statement
2
Section 1.4
Supplements and Amendments
2
Section 1.5
Subsequent Holder Notice
2
Section 1.6
Underwritten Offering
3
Section 1.7
Take-Down Notice
4
Section 1.8
Piggyback Registration
4



ARTICLE II

Additional Provisions Regarding Registration Rights


Section 2.1
Registration Procedures
5
Section 2.2
Suspension
8
Section 2.3
Expenses of Registration
9
Section 2.4
Information by Holders
9
Section 2.5
Rule 144 Reporting
10
Section 2.6
Holdback Agreement
10



ARTICLE III

Indemnification


Section 3.1
Indemnification by Company
11
Section 3.2
Indemnification by Holders
12
Section 3.3
Notification
12
Section 3.4
Contribution
13



ARTICLE IV

Transfer and Termination of Registration Rights


Section 4.1
Transfer of Registration Rights
14
Section 4.2
Termination of Registration Rights
14



ARTICLE V

Miscellaneous


Section 5.1
Amendments and Waivers
14
Section 5.2
Extension of Time, Waiver, Etc
14
Section 5.3
Assignment
14

 

 
i

--------------------------------------------------------------------------------





Section 5.4
Counterparts
15
Section 5.5
Entire Agreement; No Third Party Beneficiary
15
Section 5.6
Governing Law; Jurisdiction
15
Section 5.7
Specific Enforcement
15
Section 5.8
Waiver of Jury Trial
16
Section 5.9
Notices
17
Section 5.10
Severability
18
Section 5.11
Expenses
18
Section 5.12
Interpretation
18
Section 5.13
Purchasers
18





ii

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
December 4, 2015, by and among NCR CORPORATION, a Maryland corporation (the
“Company”), and each of the investors listed on the signature pages hereto
(collectively, together with their respective successors and assigns, the
“Purchasers” and each, a “Purchaser”).  Capitalized terms used but not defined
elsewhere herein are defined in Exhibit A.  The Purchasers and any other party
that may become a party hereto pursuant to Section 4.1 are referred to
collectively as the “Investors” and individually each as an “Investor”.


WHEREAS, the Company and the Purchasers are parties to the Investment Agreement,
dated as of November 11, 2015 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Purchasers, and the
Purchasers are purchasing from the Company, an aggregate of 820,000 shares of
the Series A Preferred Stock, which is convertible into shares of Common Stock;


WHEREAS, as a condition to the obligations of the Company and the Purchasers
under the Investment Agreement, the Company and the Purchasers are entering into
this Agreement for the purpose of granting certain registration and other rights
to the Investors.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:




ARTICLE I

Resale Shelf Registration


Section 1.1  Resale Shelf Registration Statement.  Subject to the other
applicable provisions of this Agreement, the Company shall use its commercially
reasonable efforts to prepare and file within 120 days after the date hereof a
registration statement covering the sale or distribution from time to time by
the Holders, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, of all of the Registrable Securities on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Holders in accordance with any reasonable method of distribution elected by
the Purchasers) (the “Resale Shelf Registration Statement”) and shall use its
commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the SEC as promptly as is reasonably
practicable after the filing thereof (it being agreed that the Resale Shelf
Registration Statement shall be an automatic shelf registration statement that
shall become effective upon filing with the SEC pursuant to Rule 462(e) if Rule
462(e) is available to the Company).


Section 1.2  Effectiveness Period.  Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).
 
 

--------------------------------------------------------------------------------



Section 1.3  Subsequent Shelf Registration Statement.  If any Shelf Registration
Statement ceases to be effective under the Securities Act for any reason at any
time during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing.  If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period.  Any such Subsequent Shelf Registration Statement
shall be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form.  Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Purchasers.


Section 1.4  Supplements and Amendments.  The Company shall supplement and amend
any Shelf Registration Statement if required by the Securities Act or the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement.


Section 1.5  Subsequent Holder Notice.  If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming a Holder and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration Statement (a “Subsequent Holder Notice”):


(a)  if required and permitted by applicable law, file with the SEC a supplement
to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
30-day period;
 
2

--------------------------------------------------------------------------------



(b)  if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and


(c)  notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).


Section 1.6  Underwritten Offering.


(a)  Subject to any applicable restrictions on transfer in the Investment
Agreement or otherwise, the Purchasers may, after the Resale Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Offering Notice”) specifying that the sale of some or all of the
Registrable Securities subject to the Shelf Registration Statement, is intended
to be conducted through an underwritten offering (the “Underwritten Offering”);
provided, however, that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $80,000,000 (unless the
Holders are proposing to sell all of their remaining Registrable Securities),
(ii) launch more than three Underwritten Offerings at the request of the Holders
within any three-hundred sixty-five (365) day-period or (iii) launch an
Underwritten Offering within the period commencing fourteen (14) days prior to
and ending two (2) days following the Company’s scheduled earnings release date
for any fiscal quarter or year.


(b)  In the event of an Underwritten Offering, the Investor shall select the
managing underwriter(s) to administer the Underwritten Offering; provided that
the choice of such managing underwriter(s) shall be subject to the consent of
the Company, which is not to be unreasonably withheld.  In making the
determination to consent to the Investor’s choice of managing underwriter(s),
the Company may take into account its business and strategic interests. The
Company, the Purchasers and the Holders of Registrable Securities participating
in an Underwritten Offering will enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
offering.


(c)  The Company will not include in any Underwritten Offering pursuant to this
Section 1.6 any securities that are not Registrable Securities without the prior
written consent of the Purchasers.  If the managing underwriter or underwriters
advise the Company and the Purchasers in writing that in its or their good faith
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities requested to be included in such offering) exceeds the number of
securities which can be sold in such offering in light of market conditions or
is such so as to adversely affect the success of such offering, the Company will
include in such offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority:  (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Offering, allocated pro rata among such Holders on the basis of the
percentage of the Registrable Securities requested to be included in such
offering by such Holders, and (ii) second, any other securities of the Company
that have been requested to be so included.
 
3

--------------------------------------------------------------------------------



Section 1.7  Take-Down Notice.  Subject to the other applicable provisions of
this Agreement, at any time that any Shelf Registration Statement is effective,
if the Purchasers deliver a notice to the Company (a “Take-Down Notice”) stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall amend, subject to the
other applicable provisions of this Agreement or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.


Section 1.8  Piggyback Registration.


(a)  If the Company proposes to file a registration statement under the
Securities Act with respect to an offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, Common Stock, whether or
not for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed to effectuate an
exchange offer or any employee benefit or dividend reinvestment plan), then the
Company shall give prompt written notice of such filing, which notice shall be
given, to the extent reasonably practicable, no later than five (5) Business
Days prior to the filing date (the “Piggyback Notice”) to the Purchasers on
behalf of the Holders of Registrable Securities. The Piggyback Notice shall
offer such Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each, a “Piggyback Registration Statement”). Subject to
Section 1.8(b), the Company shall include in each Piggyback Registration
Statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein (each, a “Piggyback Request”)
within five (5) Business Days after the date of the Piggyback Notice but in any
event not later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a Piggyback Registration Statement beyond the earlier of
(x) 180 days after the effective date thereof and (y) consummation of the
distribution by the Holders of the Registrable Securities included in such
registration statement.


(b)  If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.8 are to be sold in an
underwritten offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company in writing that in its or their good faith opinion
the number of securities exceeds the number of securities which can be sold in
such offering in light of market conditions or is such so as to adversely affect
the success of such offering, the Company will include in such offering only
such number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the securities proposed to be sold by
the Company for its own account; (ii) second, the Registrable Securities of the
Holders that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities requested to be included in such offering  by such
Holders; (iii) third, any other securities of the Company that have been
requested to be included in such offering; provided that Holders may, prior to
the earlier of the (a) effectiveness of the registration statement and (b) the
time at which the offering price or underwriter’s discount is determined with
the managing underwriter or underwriters, withdraw their request to be included
in such registration pursuant to this Section 1.8.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II

Additional Provisions Regarding Registration Rights


Section 2.1  Registration Procedures.  Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I, the Company will:


(a)  prepare and promptly file with the SEC a registration statement with
respect to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;


(b)  prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph (a)
above and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement in
accordance with the Purchasers’ indented method of distribution set forth in
such registration statement for such period;


(c)  furnish to the Purchasers’ legal counsel copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on such registration statement;


(d)  if requested by the managing underwriter or underwriters, if any, or the
Purchasers, promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Purchasers may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this Section 2.1(d)
that are not, in the opinion of counsel for the Company, in compliance with
applicable law;


(e)  in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Purchasers and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Purchasers or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;
 
5

--------------------------------------------------------------------------------



(f)  as promptly as reasonably practicable notify the Purchasers at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act or of the Company’s discovery of the occurrence of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 2.2, at the request of the Purchasers, prepare
as promptly as is reasonably practicable and furnish to the Purchasers a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;


(g)  use commercially reasonable efforts to register and qualify (or exempt from
such registration or qualification) the securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
within the United States as shall be reasonably requested in writing by the
Purchasers; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdictions where it would not otherwise be required to qualify but for
this subsection or (ii) take any action that would subject it to general service
of process in any such jurisdictions;


(h)  in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement in accordance
with the applicable provisions of this Agreement;


(i)  in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering (including participation
in “road shows” or other similar marketing efforts);


(j)  use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
letter dated such date from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters;
 
6

--------------------------------------------------------------------------------



(k)  in the event that the Registrable Securities covered by such registration
statement are shares of Common Stock, use commercially reasonable efforts to
list the Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock is then listed;


(l)  provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;


(m)  in connection with a customary due diligence review, make available for
inspection by the Purchasers, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Purchasers or underwriter (collectively, the “Offering
Persons”), at the offices where normally kept, during reasonable business hours,
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information and
participate in customary due diligence sessions in each case reasonably
requested by any such representative, underwriter, counsel or accountant in
connection with such Registration Statement; provided, however, that any
information that is not generally publicly available at the time of delivery of
such information shall be kept confidential by such Offering Persons unless (i)
disclosure of such information is required by court or administrative order or
in connection with an audit or examination by, or a blanket document request
from, a regulatory or self-regulatory authority, bank examiner or auditor, (ii)
disclosure of such information, in the reasonable judgment of the Offering
Persons, is required by law or applicable legal process (including in connection
with the offer and sale of securities pursuant to the rules and regulations of
the SEC), (iii) such information is or becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Offering Persons in violation of this Agreement or (iv) such information
(A) was known to such Offering Persons (prior to its disclosure by the Company)
from a source other than the Company when such source, to the knowledge of the
Offering Persons, was not bound by any contractual, legal or fiduciary
obligation of confidentiality to the Company with respect to such information,
(B) becomes available to the Offering Persons from a source other than the
Company when such source, to the knowledge of the Offering Persons, is not bound
by any contractual, legal or fiduciary obligation of confidentiality to the
Company with respect to such information or (C) was developed independently by
the Offering Persons or their respective representatives without the use of, or
reliance on, information provided by the Company.  In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a registration statement or prospectus under this
Agreement and except in the case of clause (i) above when a proposed disclosure
is in connection with a routine audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor);
 
7

--------------------------------------------------------------------------------



(n)  cooperate with the Purchasers and each underwriter or agent participating
in the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
commercially reasonable efforts to obtain FINRA’s pre-clearance or pre-approval
of the registration statement and applicable prospectus upon filing with the
SEC; and


(o)  as promptly as is reasonably practicable notify the Purchasers (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
other federal or state governmental authority for amendments or supplements to
such registration statement or related prospectus or to amend or to supplement
such prospectus or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation of any proceedings for such purpose, (iv) if at any time the
Company has reason to believe that the representations and warranties of the
Company contained in any agreement contemplated by Section 2.1(f) above relating
to any applicable offering cease to be true and correct or (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose.


The Purchasers agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), the Purchasers shall discontinue, and shall cause each Holder to
discontinue, disposition of any Registrable Securities covered by such
registration statement or the related prospectus until receipt of the copies of
the supplemented or amended prospectus, which supplement or amendment shall,
subject to the other applicable provisions of this Agreement, be prepared and
furnished as soon as reasonably practicable, or until the Purchasers are advised
in writing by the Company that the use of the applicable prospectus may be
resumed, and have received copies of any amended or supplemented prospectus or
any additional or supplemental filings which are incorporated, or deemed to be
incorporated, by reference in such prospectus (such period during which
disposition is discontinued being an “Interruption Period”) and, if requested by
the Company, the Purchasers shall use commercially reasonable efforts to return,
and cause the Holders to return, to the Company all copies then in their
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such request.  As soon as practicable after the Company has
determined that the use of the applicable prospectus may be resumed, the Company
will notify the Purchasers thereof.  In the event the Company invokes an
Interruption Period hereunder and in the reasonable discretion of the Company
the need for the Company to continue the Interruption Period ceases for any
reason, the Company shall, as soon as reasonably practicable, provide written
notice to the Purchasers that such Interruption Period is no longer applicable.


Section 2.2  Suspension.  (a)    The Company shall be entitled, on one (1)
occasion in any one-hundred eighty (180) day period, for a period of time not to
exceed seventy-five (75) days in the aggregate in any  twelve (12) month period,
to (x) defer any registration of Registrable Securities and shall have the right
not to file and not to cause the effectiveness of any
 
8

--------------------------------------------------------------------------------



registration covering any Registrable Securities, (y) suspend the use of any
prospectus and registration statement covering any Registrable Securities and
(z) require the Holders of Registrable Securities to suspend any offerings or
sales of Registrable Securities pursuant to a registration statement, if the
Company delivers to the Purchasers a certificate signed by an executive officer
certifying that such registration and offering would (i) require the Company to
make an Adverse Disclosure or (ii) materially interfere with any bona fide
material financing, acquisition, disposition or other similar transaction
involving the Company or any of its subsidiaries then under consideration. Such
certificate shall contain a statement of the reasons for such suspension and an
approximation of the anticipated length of such suspension. The Purchasers shall
keep the information contained in such certificate confidential subject to the
same terms set forth in Section 2.1(m).  If the Company defers any registration
of Registrable Securities in response to a Underwritten Offering Notice or
requires the Purchasers or the Holders to suspend any Underwritten Offering, the
Purchasers shall be entitled to withdraw such Underwritten Offering Notice and
if they do so, such request shall not be treated for any purpose as the delivery
of an Underwritten Offering Notice pursuant to Section 1.6.


Section 2.3  Expenses of Registration.  All Registration Expenses incurred in
connection with any registration pursuant to Article I shall be borne by the
Company.  All Selling Expenses relating to securities registered on behalf of
the Holders shall be borne by the Holders of the Registrable Securities included
in such registration.


Section 2.4  Information by Holders.  The Holder or Holders of Registrable
Securities included in any registration shall, and the Purchasers shall cause
such Holder or Holders to, furnish to the Company such information regarding
such Holder or Holders and their Affiliates, the Registrable Securities held by
them and the distribution proposed by such Holder or Holders and their
Affiliates as the Company or its representatives may reasonably request and as
shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.  It is understood and agreed that the
obligations of the Company under Article I are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:


(a)  such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement and prospectus and, for so long as the Company is
obligated to keep such registration statement effective, such Holder or Holders
will and will cause their respective Affiliates to, provide to the Company, in
writing and in a timely manner, for use in such registration statement (and
expressly identified in writing as such), all information regarding themselves
and their respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare or amend such registration
statement, any related prospectus and any other documents related to such
offering covering the applicable Registrable Securities owned by such Holder or
Holders and to maintain the currency and effectiveness thereof;


(b)  during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such Holder or
Holders will, and they will cause their Affiliates to, comply with all laws
applicable to such
 
9

--------------------------------------------------------------------------------



distribution, including Regulation M promulgated under the Exchange Act, and, to
the extent required by such laws, will, and will cause their Affiliates to,
among other things (i) not engage in any stabilization activity in connection
with the securities of the Company in contravention of such laws; (ii)
distribute the Registrable Securities acquired by them solely in the manner
described in the applicable registration statement and (iii) if required by
applicable law, cause to be furnished to each agent or broker-dealer to or
through whom such Registrable Securities may be offered, or to the offeree if an
offer is made directly by such Holder or Holders or their respective Affiliates,
such copies of the applicable prospectus (as amended and supplemented to such
date) and documents incorporated by reference therein as may be required by such
agent, broker-dealer or offeree;


(c)  such Holder or Holders shall, and they shall cause their respective
Affiliates to, (i) permit the Company and its representatives to examine such
documents and records and will supply in a timely manner any information as they
may be reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Holder or Holders and (ii)
execute, deliver and perform under any agreements and instruments reasonably
requested by the Company or its representatives to effectuate such registered
offering, including opinions of counsel and questionnaires; and


(d)  on receipt of any notice from the Company of the occurrence of any of the
events specified in Section 2.1(f) or clauses (ii) or (iii) of Section 2.1(o),
or that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or Holders, such Holders shall, and
they shall cause their respective Affiliates to, cease offering, selling or
distributing the Registrable Securities owned by such Holder or Holders until
the offering. sale and distribution of the Registrable Securities owned by such
Holder or Holders may recommence in accordance with the terms hereof and
applicable law.


Section 2.5  Rule 144 Reporting.  With a view to making available the benefits
of Rule 144 to the Holders, the Company agrees that, for so long as a Holder
owns Registrable Securities, the Company will use its commercially reasonable
efforts to:


(a)  make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and


(b)  so long as a Holder owns any Restricted Securities, furnish to the Holder
upon written request a written statement by the Company as to its compliance
with the reporting requirements of the Exchange Act.


Section 2.6  Holdback Agreement.  If during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or
 
10

--------------------------------------------------------------------------------



securities convertible into, or exchangeable or exercisable for, such securities
or otherwise informs the Purchasers that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Purchasers and each
Holder the opportunity to participate in such offering in accordance with and to
the extent required by Section 1.8, the Purchasers and each Holder shall, if
requested by the managing underwriter or underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering or distribution of
Registrable Securities, in the form reasonably requested by the managing
underwriter or underwriters,  covering the period commencing on the date of the
prospectus pursuant to which such offering may be made and continuing until 90
days from the date of such prospectus.




ARTICLE III

Indemnification


Section 3.1  Indemnification by Company.  To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
registration statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Holder, each Holder’s current
and former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees, and each Person controlling such
Holder within the meaning of Section 15 of the Securities Act and such Holder’s
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each underwriter
thereof, if any, and each Person who controls any such underwriter within the
meaning of Section 15 of the Securities Act (collectively, the “Company
Indemnified Parties”), from and against any and all expenses, claims, losses,
damages, costs (including costs of preparation and reasonable attorney’s fees
and any legal or other fees or expenses actually incurred by such party in
connection with any investigation or proceeding), judgments, fines, penalties,
charges, amounts paid in settlement and other liabilities, joint or several, (or
actions in respect thereof) (collectively, “Losses”) to the extent arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular, “issuer free writing prospectus” (as such term is
defined in Rule 433 under the Securities Act) or other document, in each case
related to such registration statement, or any amendment or supplement thereto,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or any
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rules or regulations thereunder applicable to the Company
and (without limiting the preceding portions of this Section 3.1), the Company
will reimburse each of the Company Indemnified Parties for any reasonable and
documented out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.1, settling any
such Losses or action, as such expenses are incurred; provided that the
Company’s indemnification obligations shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed), nor shall the Company be liable to a Holder in
 
11

--------------------------------------------------------------------------------



any such case for any such Losses or action to the extent that it arises out of
or is based upon a violation or alleged violation of any state or federal law
(including any claim arising out of or based on any untrue statement or alleged
untrue statement or omission or alleged omission in the registration statement
or prospectus) which occurs in reliance upon and in conformity with written
information regarding such Holder furnished to the Company by such Holder or its
authorized representatives expressly for use in connection with such
registration by or on behalf of any Holder.


Section 3.2  Indemnification by Holders.  To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be specifically for use therein; provided,
however, that in no event shall any indemnity under this Section 3.2 payable by
the Purchasers and any Holder exceed an amount equal to the net proceeds
received by such Holder in respect of the Registrable Securities sold pursuant
to the registration statement. The indemnity agreement contained in this Section
3.2 shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the prior written
consent of the applicable Holder (which consent shall not be unreasonably
withheld or delayed).


Section 3.3  Notification.  If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought.  The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend,
 
12

--------------------------------------------------------------------------------



contest, litigate and settle the matter in question in accordance with this
paragraph) be liable to such Indemnified Party hereunder for any legal expenses
and other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof; provided, however, that an Indemnified Party shall
have the right to employ separate counsel in any such claim or litigation, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party unless the Indemnifying Party shall have failed within a
reasonable period of time to assume such defense and the Indemnified Party is or
would reasonably be expected to be materially prejudiced by such delay.  The
failure of any Indemnified Party to give notice as provided herein shall relieve
an Indemnifying Party of its obligations under this Article III only to the
extent that the failure to give such notice is materially prejudicial or harmful
to such Indemnifying Party’s ability to defend such action.  No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
prior written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.  The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed.  The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.  An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.


Section 3.4  Contribution.  If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations.  The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission.  The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence of this Section 3.4.  Notwithstanding the foregoing, the
amount each Purchaser or any Holder will be obligated to contribute pursuant to
this Section 3.4 will be limited to an amount equal to the net proceeds received
by such Purchaser or Holder in respect of the Registrable
 
13

--------------------------------------------------------------------------------



Securities sold pursuant to the registration statement which gives rise to such
obligation to contribute. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.




ARTICLE IV

Transfer and Termination of Registration Rights


Section 4.1  Transfer of Registration Rights.  Any rights to cause the Company
to register securities granted to a Holder under this Agreement may be
transferred or assigned to any Investor in connection with a Transfer (as
defined in the Investment Agreement) of Series A Preferred Stock to such Person
in a Transfer permitted by Section 5.08(b)(i) of the Investment Agreement;
provided, however, that (i) prior written notice of such assignment of rights is
given to the Company and (ii) such Investor agrees in writing to be bound by,
and subject to, this Agreement as a “Holder” pursuant to a written instrument in
form and substance reasonably acceptable to the Company.


Section 4.2  Termination of Registration Rights.  The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.




ARTICLE V

Miscellaneous


Section 5.1  Amendments and Waivers.  Subject to compliance with applicable law,
this Agreement may be amended or supplemented in any and all respects by written
agreement of the Company and the Purchasers.


Section 5.2  Extension of Time, Waiver, Etc.  The parties hereto may, subject to
applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions. 
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder.  Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party; provided that
the Purchasers may execute such waivers on behalf of any Investor.


Section 5.3  Assignment.  Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Purchasers may provide any such consent on behalf of
the Investors.
 
14

--------------------------------------------------------------------------------



Section 5.4  Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.


Section 5.5  Entire Agreement; No Third Party Beneficiary.  This Agreement,
including the Transaction Documents (as defined in the Investment Agreement),
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof.  No
provision of this Agreement shall confer upon any Person other than the parties
hereto and their permitted assigns any rights or remedies hereunder.


Section 5.6  Governing Law; Jurisdiction.


(a)  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles, except that
the provisions of the laws of the State of Maryland are mandatorily applicable.


(b)  All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over any Action, any state or federal court within the State of
Delaware) and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such Action and irrevocably waive
the defense of an inconvenient forum or lack of jurisdiction to the maintenance
of any such Action.  The consents to jurisdiction and venue set forth in this
Section 5.6 shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any Person other than
the parties hereto.  Each party hereto agrees that service of process upon such
party in any Action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 5.9 of this Agreement.  The parties hereto agree that a final judgment
in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, a final trial court judgment.


Section 5.7  Specific Enforcement.  The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to enforce specifically the terms and
provisions hereof  in the courts described in Section 5.6 without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of this Agreement and without that right, neither the Company
nor the Purchasers would have entered into this Agreement.  The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law.  The parties hereto
acknowledge and agree that any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 5.7 shall not be
required to provide any bond or other security in connection with any such order
or injunction.
 
15

--------------------------------------------------------------------------------



Section 5.8  Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8.
 
16

--------------------------------------------------------------------------------



Section 5.9  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:


(a)  If to the Company, to it at:


NCR Corporation
250 Greenwich Street
New York, NY 10007
Attention: General Counsel
Email: law.notices@ncr.com


and


NCR Corporation
Law Department
3097 Satellite Blvd.
Duluth, GA 30096
Attention: Chief Corporate Counsel


with a copy (which shall not constitute notice) to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention:      Scott A. Barshay, Esq.
                        O. Keith Hallam III, Esq.
Facsimile:       212-474-3700
Email:              sbarshay@cravath.com
                        khallam@cravath.com


(b)  If to the Investors or the Purchasers, to the Purchasers at:


Blackstone Capital Partners VI L.P.
c/o The Blackstone Group
345 Park Avenue
New York, NY 10154
Attn: Greg Blank
Fax: 646-253-8902
Email: blank@blackstone.com
 
17

--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:      Daniel E. Wolf, Esq.
                        Joshua N. Korff, Esq.
                        Leo M. Greenberg, Esq.
Facsimile:       212-446-4900
Email:              daniel.wolf@kirkland.com
                         jkorff@kirkland.com
                         lgreenberg@kirkland.com


or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.


Section 5.10  Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.


Section 5.11  Expenses.  Except as provided in Section 2.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.


Section 5.12  Interpretation.  The rules of interpretation set forth in Section
8.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.


Section 5.13  Purchasers.


(a)  Each Holder hereby consents to (i) the appointment of the Purchasers,
acting together, as the attorneys-in-fact for and on behalf of such Holder and
(ii) the taking by the Purchasers, acting together, of any and all actions and
the making of any decisions required or permitted by, or with respect to, this
Agreement and the transactions contemplated hereby, including, without
limitation, (A) the exercise of the power to agree to execute any consents under
this Agreement and all other documents contemplated hereby and (B) to take all
actions necessary in the judgment of the Purchasers for the accomplishment of
the foregoing and all of the other terms, conditions and limitations of this
Agreement and the transactions contemplated hereby.  Any reference to any action
by the Purchasers in this Agreement shall require an instrument in writing
signed by each of the Purchasers.
 
18

--------------------------------------------------------------------------------





(b)  Each Holder shall be bound by the actions taken by the Purchasers
exercising the rights granted to them by this Agreement or the other documents
contemplated by this Agreement, and the Company shall be entitled to rely on any
such action or decision of the Purchasers.
 

 
[Signature pages follow]
 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 

 
COMPANY:
       
NCR CORPORATION
         
 
By:
/s/ Robert Fishman       Name: Robert Fishman       Title:   Senior Vice
President & CFO          


 
 
 
 
Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------

 

 

  BLACKSTONE BCP VI SBS ESC HOLDCO L.P.           By:  BCP VI Side-by-Side GP
L.L.C., its General Partner          
By:
/s/ Chinh Chu       Name: Chinh Chu       Title:   Senior Managing Director    
     





 
BLACKSTONE NCR HOLDCO L.P.
          By:  Blackstone Management Associates VI L.L.C., its General Partner  
        By:  BMA VI L.L.C., its Sole Member          
 
By:
/s/ Chinh Chu       Name: Chinh Chu       Title:   Senior Managing Director    
     




 
 
 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------

 

  BTO NCR HOLDINGS – ESC L.P.           By: BTO Holdings Manager L.L.C., its
General Partner           By: Blackstone Tactical Opportunities Associates
L.L.C., its Managing Member           By: BTOA L.L.C., its Sole Member          
 
By:
/s/ Christopher J. James       Name: Christopher J. James       Title:  
Authorized Person          


 
 

 
 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------

 
 
 

  BTO NCR HOLDINGS  L.P.           By: BTO Holdings Manager L.L.C., its General
Partner           By: Blackstone Tactical Opportunities Associates L.L.C., its
Managing Member           By: BTOA L.L.C., its Sole Member          
 
By:
/s/ Christopher J. James       Name: Christopher J. James       Title:  
Authorized Person          


 


Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------


 
EXHIBIT A


DEFINED TERMS


1.  The following capitalized terms have the meanings indicated:


“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.


“Affiliates” shall have the meaning given to such term in the Articles
Supplementary.


“Articles Supplementary” means the Articles Supplementary classifying the Series
A Preferred Stock.


“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by law to be
closed.


“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.


“FINRA” means the Financial Industry Regulatory Authority, Inc.


“Holder” means any Investor holding Registrable Securities.


“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.


“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.


“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I, including all registration, qualification, listing and
filing fees, printing expenses, escrow fees, and fees and disbursements of
counsel for the Company, blue sky fees and expenses and (b) reasonable,
documented out-of-pocket fees and expenses of one outside legal counsel to the
Purchasers and all Holders retained in connection with registrations
contemplated hereby; provided, however, that Registration Expenses shall not be
deemed to include any Selling Expenses.
 
A-1

--------------------------------------------------------------------------------



“Registrable Securities” means, as of any date of determination, any shares of
the Series A Preferred Stock issued to the Purchasers pursuant to the Investment
Agreement (whether or not subsequently transferred to any Investor) and any
shares of Common Stock hereafter acquired by any Investor pursuant to the
conversion of the Series A Preferred Stock, and any other securities issued or
issuable with respect to any such shares of Common Stock or Series A Preferred
Stock by way of share split, share dividend, distribution, recapitalization,
merger, exchange, replacement or similar event or otherwise.  As to any
particular Registrable Securities, once issued, such securities shall cease to
be Registrable Securities when (i) such securities are sold or otherwise
transferred pursuant to an effective registration statement under the Securities
Act, (ii) such securities shall have ceased to be outstanding, (iii) such
securities have been transferred in a transaction in which the Holder’s rights
under this Agreement are not assigned to the transferee of the securities, (iv)
such securities are sold in a broker’s transaction under circumstances in which
all of the applicable conditions of Rule 144 (or any similar provisions then in
force) under the Securities Act are met or (v) the stock certificates or
evidences of book-entry registration relating to such securities have had all
restrictive legends removed.


“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 5.09(a) of the Investment Agreement.


“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.


“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.


“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses expressly included in Registration Expenses).


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.


“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.


2.  The following terms are defined in the Sections of the Agreement indicated:


INDEX OF TERMS




Term
Section
Actions
Section 5.6(b)
Agreement
Preamble
Company
Preamble
Company Indemnified Parties
Section 3.1

 
 
 
A-2

--------------------------------------------------------------------------------


 
Effectiveness Period
Section 1.2
Holder Indemnified Parties
Section 3.2
Indemnified Party
Section 3.3
Indemnifying Party
Section 3.3
Interruption Period
Section 2.1(o)
Investment Agreement
Recitals
Investor
Preamble
Investors
Preamble
Losses
Section 3.1
Offering Persons
Section 2.1(m)
Piggyback Notice
Section 1.8(a)
Piggyback Registration Statement
Section 1.8(a)
Piggyback Request
Section 1.8(a)
Purchasers
Preamble
Resale Shelf Registration Statement
Section 1.1
Shelf Offering
Section 1.7
Subsequent Holder Notice
Section 1.5
Subsequent Shelf Registration Statement
Section 1.3
Take-Down Notice
Section 1.7
Underwritten Offering
Section 1.6(a)
Underwritten Offering Notice
Section 1.6(a)

 
 
A-3